Citation Nr: 1709028	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-26 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for an acquired psychiatric disability.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for a lung disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for diabetes mellitus.

11   Entitlement to service connection for diabetic neuropathy of the right lower extremity.

12.  Entitlement to service connection for diabetic neuropathy of the left lower extremity.

13.  Entitlement to a rating in excess of 10 percent for bursitis in the left tibial tubercle.

14.  Entitlement to a compensable rating for limitation of extension of the left knee.

15.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.

16.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.

17.  Entitlement to a certificate of eligibility for specially adapted housing or special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1975. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before a Veterans Law Judge at a November 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.  As explained in the July 2016 remand, despite the unavailability of the Veterans Law Judge who conducted the videoconference hearing, the Veteran elected to proceed with the appeal and chose not to appear for another hearing.

When the case was most recently before the Board in July 2016, the issues currently before the Board were remanded for additional development.

In the July 2016 remand, the Board indicated that a valid notice of disagreement had been filed in March 2016 regarding the claim for entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only and ordered that a statement of the case be issued addressing this claim.  However, on further review the Board finds that a valid notice of disagreement was not filed with the January 2016 rating decision denying this claim, as the Veteran did not express disagreement on the required form within the applicable time period.  See 38 C.F.R. §§ 20.201(a)(1), 20.302(a) (2016).  As the required form was not filed within one year of the January 2016 rating decision, the Board has no jurisdiction over this claim and it is no longer in appellate status.  38 C.F.R. §§ 20.201, 20.302, 20.1103 (2016).  To be clear, in the July 2016 decision/remand, the Board erroneously indicated that a valid, timely notice of disagreement had been filed.  Despite the Board's previous remand instructions and subsequent actions, the issue of entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only is not currently on appeal.  If the Veteran wishes to refile this claim he can do so by filing the appropriate forms.  See 38 C.F.R. §§ 3.151, 3.155 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record contains a January 2017 internal VA email reflecting the Veteran's request to be contacted by a vocational rehabilitation counselor regarding his status in the vocational rehabilitation program.  Although it is unclear the extent of the Veteran's participation in Vocational Rehabilitation and Education Services, the record clearly reflects that the Veteran has participated in vocational rehabilitation through VA.  Unfortunately, review of the record reflects that the Veteran's vocational rehabilitation file is not in the claims file.  Importantly, the United States Court of Appeals for Veterans Claims (Court) has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2016).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

2.  Then, readjudicate the claims on appeal.  If any benefit remains denied, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




